THE THIRTEENTH COURT OF APPEALS

                                    13-19-00523-CV


                                  INSURAPRISE, INC.
                                         v.
                                    PAMELA BOEVE


                                    On Appeal from the
                     26th District Court of Williamson County, Texas
                              Trial Cause No. 16-1248-C26


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 8, 2020